Citation Nr: 0033657	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had unverified service from June 1973 to May 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1996 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which advised the veteran 
that his claim for service connection for a nervous 
connection would not been reopened because the veteran failed 
to submit new and material evidence for the RO's 
consideration.  During the pendency of the appeal, the 
veteran's claims file was transferred to the RO in Cleveland, 
Ohio.


REMAND

The veteran claims that he is entitled to service connection 
for a nervous disorder and that he has submitted new and 
material evidence to reopen this previously denied claim.  
However, a review of the record reveals that additional 
procedural due process is required prior to adjudication of 
the veteran's appeal.

In a VA Form 9 (Appeal To Board Of Veterans' Appeals), 
submitted in April 1996, the veteran requested to be 
scheduled for a hearing in Washington, DC, before the BVA and 
he also requested to be scheduled for a personal hearing at 
the Pittsburgh, Pennsylvania RO.  By letter dated in July 
1997, the veteran and his representative were advised that 
the veteran was scheduled for a September 15, 1997 hearing at 
the RO in Pittsburgh.  By letter dated September 16, 1997, 
notably the day after the hearing, the veteran's 
representative advised the RO that the veteran was unable to 
attend the hearing and he requested that the veteran's 
hearing be rescheduled.  Another hearing was scheduled for 
October 23, 1997.  A notation in the claims file indicates 
that the veteran failed to appear for this hearing, and the 
record does not reflect that he has submitted a request for, 
or evidence of, good cause for failure to appear.  

The veteran's appeal was certified to the BVA on July 7, 
2000.  In September and October 2000, the BVA requested the 
veteran to clarify his hearing request.  In October 2000, the 
veteran returned the clarification request, on which he had 
simply checked all available options.  The options included 
whether: (1) he wanted to appear before a member of the Board 
by means of a videoconference hearing; (2) he wanted to 
attend a hearing before a member of the Board in Washington, 
DC; (3) he wanted to attend a hearing before a member of the 
Board at the Cleveland, Ohio RO; and (4) he did not wish to 
appear for a hearing and that his case should be adjudicated 
upon the evidence of record.  In a brief (Informal Hearing 
Presentation) submitted in November 2000, the veteran's 
representative indicated that the veteran was confused with 
regard to this hearing options, as demonstrated by his 
conflicting statements in October 2000 regarding his hearing 
request.  The representative does not indicate that he 
contacted the veteran and did not represent any additional 
intent of the veteran.  The representative's brief, 
therefore, likewise did not aid in clarification of the 
veteran's intent regarding hearing requests.  The 
representative requested the Board to remand this matter in 
order to afford the veteran a hearing at the RO in connection 
with the issue on appeal.  Because of the representative's 
request for remand for a RO hearing, notwithstanding the 
veteran's previous failure to show for a RO hearing without 
good cause, the Board is remanding this case to the RO to 
schedule a hearing before the hearing officer at the RO.  

During the remand, the RO should attempt, once again, through 
contact with the veteran and his local representative, to 
clarify the veteran's request with regard to any requested 
hearing before the Board.  The Board notes that on his VA 
Form 9 received in April 1996 the veteran had requested a 
hearing before the Board in Washington, DC.  As the veteran's 
October 2000 response to the RO's clarification request was 
confusing and self-contradictory, the record does not reflect 
that he has waived his previous request for a Board hearing 
in Washington, DC. 

The Board notes that, in statements dated in December 1997 
and February 1998, the veteran's representative requested the 
RO to attempt to obtain treatment records from May 6, 1974 to 
February 14, 1984 in support of the veteran's request to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  The representative referenced the 
veteran's notation of treatment in block 27A of his original 
claim for service connection received in July 1971.  Block 
27A of the July 1971 claim, however, pertains to treatment by 
a civilian physician, treatment reported to have occurred 
from 1975 to 1990.  The name of the doctor is not legible, 
and appears to read Dr. [?]isa Bona[?] of Steubenville, Ohio.  

In an April 1999 letter, the RO requested the veteran to 
provide information regarding any treatment that he received 
for a nervous disorder from May 1974 to February 1984.  The 
veteran failed to respond to this request.  The veteran is 
advised that the duty to assist is not a one-way street.  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Should the veteran decide to provide the requested 
information, he may avail himself of VA's duty to assist him 
with his claim.  

In this regard, the Board notes that, during the pendency of 
this appeal, there has been a significant change in the law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  On remand, the RO should 
review the veteran's claim to insure that all provisions of 
the Veterans Claims Assistance Act of 2000 have been complied 
with regarding this veteran's claim, including the rule with 
respect to disallowed claims, 5103A(f), as it pertains to 
this veteran's request to reopen a previously denied claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A(f)). 

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
personal hearing at the RO.  The veteran 
and his representative should be notified 
in writing of the date, time, and place 
of such a hearing and the claims file 
should be documented to reflect such 
notification.

2.  If the veteran provides the requested 
information regarding the medical care 
providers who allegedly treated the 
veteran for depression or some 
psychiatric or "nervous" disorder from 
May 1974 to February 1984, the RO should 
request the necessary release from the 
veteran and then attempt to obtain such 
treatment records and associate them with 
the claims file.

3.  The RO should review the claims file 
and take any appropriate action to ensure 
compliance with the assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

4.  The RO should request the veteran, 
and his representative, to specify his 
intent regarding his request for a Board 
hearing, including which type of hearing, 
if one is requested, or whether he is 
waiving a Board hearing, including his 
previous request for a Board hearing in 
Washington, DC. 

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If necessary, following this development, the claims file 
should be returned to the Board for further appellate review.  
The purpose of the REMAND is to afford the veteran due 
process of law.  The Board intimates no opinion, favorable or 
unfavorable, as to the merits of this appeal.  The veteran 
has the right to submit additional evidence on this matter, 
but he is not required to act until he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


